Citation Nr: 1608237	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sciatica, claimed as leg and ankle pain, to include as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board remanded this case in August 2015.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's sciatica, claimed as leg and ankle pain, did not have its onset during active service and is not related to any incident of service or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for sciatica, claimed as leg and ankle pain, to include as secondary to a low back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

An August 2011 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Further, an adequate VA medical opinion was obtained in October 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history and provided an explanation in support of the conclusion reached that is specific and clear enough to be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the opinion is adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board most recently remanded this claim in August 2015 to obtain a clarifying opinion and this action has been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Analysis

The Veteran claims entitlement to service connection for sciatica.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran has a current diagnosis of sciatica.  A November 2011 letter from Dr. Peter Yeung, M.D., the Veteran's private physician, reveals that the Veteran experienced lower back pain for several years and that he has been treated for sciatica since 2007.  Therefore, the current diagnosis element necessary for service connection is satisfied.  Holton, 557 F.3d at 1366.

Under the second service connection element, there must be evidence of a relevant disease or injury incurred in or aggravated by active service.  Id.  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  Here, the Veteran has not described any particular injury to his legs during service and none is shown in the service treatment records.  Further, the Veteran has not stated that he experienced symptoms of sciatica during service, and the service treatment records are negative for any complaints or findings related to sciatica.  Rather, he reported on his February 2013 VA examination that through sports he had repeated contact that caused stiffness and low back pain and the condition had worsened with weakness in legs, indicating that the leg symptoms manifested at a later time.  See VBMS February 5, 2013 VA Examination document, page 10.  The evidence of record does show, however, that the Veteran participated in contact sports during service.  See VBMS November 7, 2012 Correspondence documents and STR - Medical document, page 26.  

Under the third service connection element, there must be evidence of a causal relationship or "medical nexus" between the current disability and the disease or injury incurred during service.  Here, the Veteran submitted a November 2012 letter from Dr. Yeung, stating, "[the Veteran] is requesting a letter stating whether his playing baseball and football in the United States Army could have contributed to his current lumbar and sciatic problem.  In my opinion, playing the two sports may have been the contributing factor.  Lumbar and Sciatica, is a degenerative condition causing changes to the spine and lower back over a period of time."  The Board finds this medical opinion limited in probative value because the provider stated, "could have contributed to his current lumbar and sciatica problem," and "playing the two sports may have been the contributing factor."  Although Dr. Yeung contemplated the in-service contact sports as a potential cause of the Veteran's current sciatica, his use of "could have" and "may have," indicate a level of remoteness as to the likelihood that the athletic activities caused the Veteran's sciatica.  Thus, the November 2012 favorable private medical opinion is speculative and limited in its probative value.  See 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility"; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)).

The Veteran was provided a VA examination for his lower back in February 2013.  Regarding etiology, the VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no medical documentation that the Veteran sustained a lower back injury with left sciatica in service that would lead to his current degenerative disc disease.  He further explained that degenerative disc disease occurs with overt injury to the spine and the nerve roots causing sciatica or with natural degeneration with the progression of time; therefore, based on this the Veteran's current sciatica was not a result of any injury incurred while in the military.  The Board remanded the case for an addendum medical opinion to specifically address the matter of in-service wear and tear from playing contact sports.

In March 2014, a supplemental opinion regarding the Veteran's lower back condition was offered by a different VA examiner.  Because this examiner did not address the Veteran's sciatica, the case was again remanded.  

Another medical opinion was provided specifically addressing the Veteran's sciatica in May 2015.  The examiner stated that the Veteran's condition was less likely than not related to his service to include wear and tear while playing contact sports.  The examiner explained that the separation examination made no mention of numbness, pain, or tingling in a lower extremity to suggest undiagnosed sciatica or to suggest that wear and tear playing sports caused sciatica.  He further stated that the Veteran served for two years and two years is likely not sufficient to cause significant wear and tear.  

The Board again remanded the claim, finding that the rationale provided by the May 2015 VA examiner was not sufficient.  Thereafter, this same examiner provided a more detailed opinion in October 2015, with an extensive review and discussion of the Veteran's treatment records.  The examiner again stated that the Veteran's sciatica was less likely than not related to his service, to include wear and tear that occurred while playing contact sports in the military.  In reaching that conclusion, the examiner opined that the STRs do not show complaints of leg or back pain temporally related to baseball or football.  He noted that the separation examination was normal and that the provider did not find any abnormalities.  He also noted an April 2007 private treatment record where the Veteran reported that his low back pain radiating to his left leg and ankle began 15 years previously, placing onset sometime in 1992.  He noted that a March 2011 private MRI did not mention an impingement of spinal nerves which according to the VA examiner usually accompanies sciatica.  He also noted a February 2006 private scan which showed that there was no evidence of disc herniation or spinal canal stenosis, mild diffuse disc bulging at L2-3, L3-4, and L5-S1, and bilateral neural foraminal narrowing at L4-5.  The VA examiner's impression from the February 2006 scan was that there was no disc herniation or impingement sufficient to link the Veteran's symptoms in February 2006 to his in-service athletic activities.  The examiner also noted that the etiology of the Veteran's sciatica was unknown.  Finally, the examiner reviewed the lay statements from the Veteran and his wife in accordance with the remand instructions before concluding that it was less likely than not that his sciatica was related to his service.  

In this case, the preponderance of the competent and probative evidence weighs against a relationship between the Veteran's sciatica, which was diagnosed several years after his separation form service, and any incident of his service.  The October 2015 VA opinion was rendered by a medical professional who considered the Veteran's medical history and was supported by a thorough explanation which is consistent with the evidence of record.  The opinion is further corroborated by the Veteran's extensive private treatment records which contain no findings of sciatica until many years after his separation from service.  Thus, the Board assigns significant probative value to the October 2015 VA opinion.  

The Board has considered the lay evidence of record.  In support of his claim, the Veteran's wife submitted a statement dated in February 2012 in which she reported they had been married for more than 45 years and that the Veteran had medical problems when they married.  However, she did not specifically discuss sciatica and her statement is as to observations of the Veteran's symptoms several years after his separation from service.  Therefore, the Board finds that it is of little probative value.  To the extent that the Veteran and his wife assert that the Veteran's sciatica is a result of his in-service participation in contact sports, given the medical complexity of this issue, the Board accords more weight to the findings of the October 2015 VA medical examiner discussed above than to the Veteran's and his wife's statements.  The October 2015 VA examiner is a licensed medical professional and supported his opinion with a complete explanation.  

In short, the preponderance of the evidence weighs against a relationship between the Veteran's sciatica and his in-service participation in contact sports or any other disease, injury, or event during service.  Thus, the third Shedden element is not satisfied.  Shedden, 381 F.3d at 1166-67.  


Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a sciatica must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Finally, the Veteran has asserted that his sciatica is secondary to his diagnosed low back disorder.  See 38 C.F.R. § 3.310 (2015).  Because he is not service connected for a low back disorder, this claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for sciatica, claimed as leg and ankle pain, to include as secondary to a low back disorder, is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


